Case 1:19-cv-01582-LO-JFA Document 33 Filed 01/21/20 Page 1 of 1 PageID# 1301




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VlRGINIA
                                   Alexandria Division

MICROSOFT CORPORATION,                        )
                                              )
                       Plaintiff,             )
                                              )
       V.                                     )    Civil Action No. 1:19cv1582 (LO/JFA)
                                              )
JOHN DOES 1-2,                                )
                                              )
                       Defendants.            )


                                              ORDER
       This matter is before the court on plaintiff's motion for limited authority to conduct

discovery necessary to identify and serve Doe defendants. (Docket no. 29). Having reviewed

the motion and memorandum in support (Docket no. 30), the court finds that argument on this

motion is not necessary and that it appropriate to allow a limited period of time for plaintiff to

conduct discovery for the purpose of identifying the Doe defendants. Accordingly, it is hereby

       ORDERED that plaintiff may serve discovery on Internet Service providers, domain

name registrars, domain hosting compaies
                                     n
                                         and payment providers for those entities for the

limited purpose of identifying the Doe defendants. Plaintiff shall have until May 15, 2020 to

complete this discovery. The hearing scheduled for Friday, January 24, 2020 is cancelled.

       Entered this 21st day of January, 2020.

                                                      ___ /s/_---'��                 �·
                                                      Jolin F. Anderson
                                                      United States rviagistrate Judge
                                                      John F. Anderson
                                                      United States Magistrate Judge
Alexandria, Virginia
